 Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 1 of 10. PageID #: 429860



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION OPIATE             MDL No. 2804
LITIGATION                                     Case No. 17-md-2804


This document relates to:                      Judge Dan Aaron Polster
All Cases

        PLAINTIFFS’ SUPPLEMENTAL SUBMISSION REGARDING
                     CONTINUING LITIGATION
       Plaintiffs respectfully make the following supplemental submission with respect

to the next steps in these coordinated cases. Plaintiffs are guided by these principles as

they meet and confer with the defendants in an attempt to reach agreement by the

Court- imposed deadline of 11/13/19.

       Plaintiffs reiterate their agreement with the Court’s guiding principles: that the

court should facilitate global resolution when the parties agree to the Court’s

involvement in same; and that the parties should try a small number of streamlined

cases involving the separate industries involved in this case. The defendants’ objections

to these principles will accomplish nothing but delay, while also creating undue

complexity which runs contrary to the purpose of the Judicial Panel on Multidistrict

Litigation (“JPML”) in creating this MDL with Judge Polster as the transferee court.

       Consistent with the court’s principles, Plaintiffs offer three proposals to assist in

moving the cases in this MDL to resolution. Plaintiffs respectfully suggest that: (1) the

Court should continue to use trial settings to inform the parties in a way that will

promote the purposes of the MDL and the Court should retain trials for itself while also

strategically remanding for trial certain cases; (2) the Court should retain jurisdiction of
    Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 2 of 10. PageID #: 429861




certain cases and issues which, inter alia, deal with general liability, personal

jurisdiction and common discovery, and issue rulings as necessary before remanding

cases;   1   and (3) the Court should develop a discovery plan that completes common

discovery nationally and ensures that cases are ready for remand, so that even one-off,

track- or defendant-specific settlements will not derail momentum towards resolution

or adjudication of issues on a national basis. Trials should be set as expeditiously as

possible and strategically staggered to apply maximum pressure on the parties to insure

that the goals of a national resolution to the opioid crisis is accomplished.

         Plaintiffs recognize that their proposals require this Court to continue to play a

central role in this litigation. But that is the role with which the JPML entrusted this

Court. 2 This Court and others have described this MDL as the most complex litigation

ever faced by an MDL court, and, over the past 23 months, this Court, its Special

Masters, and the Court’s personnel have developed unparalleled institutional

knowledge of these cases and the claims, and that knowledge should not be cast aside

to other courts to reinvent the wheel. Indeed, the “hub and spoke” plan should never

simply remand cases for complete pre-trial workup by a new Court without the benefit

1 Plaintiffs recognize that the Native American tribal case may present sufficiently unique issues
to warrant earlier remand. A transferee court experienced in managing highly complex
litigation may have the resources to move a particular case more quickly, which also would
warrant an earlier remand.
2  Recognizing this challenge, the Court overseeing the consolidated New York litigation
recently bifurcated the liability and damages phases of the case in order to manage spiraling
discovery and disputes that threatened to make the case “less navigable” and to accelerate the
trial from March until January, 2020. The Court cited the Inherent Powers Doctrine which
provides courts with the powers “reasonably required to enable the court to perform efficiently
its judicial functions, to protect its dignity, independence and integrity, and to make its lawful
actions effective.” Order, The County of Suffolk, County of Nassau & New York State v. Purdue
Pharma L.P. et al., Index Nos. 400001/2017, 400008/2017, & 4000162018 (Suffolk Cnty. Super. Ct.
N.Y. Nov. 6, 2019).


                                                2
    Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 3 of 10. PageID #: 429862




of what the MDL has accomplished in the past 23 months, and can do efficiently and

economically in the months ahead. For the reasons described below, Plaintiffs believe

that implementation of these proposals will facilitate effective management of these

cases and a robust bellwether process that can assist the parties and the Court in

reaching a just global resolution of these matters.

         At the status conference, the Court directed that the parties offer suggestions for

a manufacturer only, distributor only, and pharmacy only trial. At the same time, the

Court suggested that plaintiffs would be required to dismiss defendants in order to

streamline those trials. While those segmented cases may make sense and be more

manageable than broader trials, Plaintiffs submit that severance3 is the only fair vehicle

to streamline a case. Dismissing defendants may prevent bellwether plaintiffs from

participating in later global settlements and bars claims in bankruptcy proceedings of

any defendant that later files for bankruptcy. It also prevents plaintiffs from holding

defendants, where appropriate, jointly and severally liable for the epidemic that




3 Severance is contemplated as a case-management tool for complex litigation. See Manual for
Complex Litigation (Fourth) § 11.632 (discussing “severance of certain issues for separate trial
under Federal Rule of Civil Procedure 42(b)”). Dismissal, by contrast is not. Rather, it is
considered a sanction, and a severe one at that. See id §§ 10.153 & 10.154; DirecTV, Inc. v. Leto,
467 F.3d 842, 846–47 (3d Cir. 2006) (explaining that courts are “duty-bound” to prevent a
dismissal that would have adverse ‘statute[-]of[-]limitations consequences’” and concluding
that dismissal, rather than severance is permissible only if it “will not prejudice any substantial
right” (emphasis in original) (quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000) &
Sabolsky v. Budzanoski, 457 F.2d 1245, 1249 (3d Cir.1972)); see also Nasious v. City & County of
Denver-Denver Sheriff's Dept., 415 Fed. Appx. 877, 881–82 (10th Cir. 2011) (concluding that
“dismissing the defendants rather than severing the claims” was an “abuse of discretion”);
Strandlund v. Hawley, 532 F.3d 741, 745–46 (8th Cir. 2008) (noting that “[b]oth the Third and
Seventh Circuits have interpreted Rule 21 to permit dismissals of parties only if they do not
cause ‘gratuitous harm to the parties’” and deciding to “remand to the district court with
instructions to sever appellants’ claims as opposed to dismissing the parties”).


                                                3
    Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 4 of 10. PageID #: 429863




Plaintiffs allege was the result of their collective conduct.4 Further, the Court has not

yet ruled on the question of joint and several liability, reasoning in CT1 that “the

material questions of fact in this litigation must be resolved at trial prior to any

apportionment ruling,” Opinion and Order, Doc. 2572 at 7, and dismissing certain

defendants would allow the defendants at trial to seek to allocate fault to the dismissed

parties while leaving plaintiffs with no recourse against them. 5 For these reasons,

Plaintiffs respectfully submit that the Court use severance as a tool, either during

discovery, or upon its completion, to craft manageable trials without requiring Plaintiffs

to give up viable claims against Defendants who have contributed to the opioid crisis

and who may be held responsible for it under the law.

         At the conference and in their pre-conference submissions, Defendants argued

that this Court should immediately remand a handful of cases selected for the next trial

tracks. Plaintiffs recognize that this Court has indicated its intention of implementing a

“hub and spoke” approach to litigation in MDL, which is consistent with the function of

an MDL Court to manage common issues and to remand cases when common

4
  When Defendants argue that Plaintiffs have made this litigation too big or complicated, they
ignore that it was each of their roles in marketing, selling, distributing, and dispensing opioids
that combined to create a crisis of a magnitude that more American lives have been lost than in
the Vietnam War. That this is a large and complicated case is undisputable, but also—quite
literally—a problem of Defendants’ own making.
5 Moreover, “principles of judicial economy suggest that severance, rather than dismissal, be
ordered if a particular judge has invested considerable time in the case and intends, therefore, to
continue to control the resolution of the entire set of cases.” Franconia Associates v. United States,
61 Fed. Cl. 335, 337–38 (2004).          Severance preserves the Court’s discretion in its case-
management priorities and in how to proceed with discovery in a centralized manner in all
cases against defendants not initially selected for trial in a given jurisdiction, but who
nevertheless caused harm there, as in other areas. In this manner, it facilitates the “special
purpose” of bellwether trials in providing for “information gathering that would facilitate
valuation of cases to assist in global settlement,” In re E.I du Pont de Nemours & Co. C-8 Pers.
Injury Litig., 204 F. Supp. 3d 962, 968 (S.D. Ohio 2016).


                                                  4
 Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 5 of 10. PageID #: 429864




discovery and rulings are complete. Defendants’ proposal, however, is all spoke, and

no hub. In effect, their suggestion is that this Court should serve as the trial court for

Cuyahoga and Summit Counties (and try no further cases for these Counties), and

should immediately send a handful of cases to local district courts, effectively sidelining

the MDL Court to watch and wait while those district court cases (and numerous state

court cases) proceed. This was certainly not what the JPML, or Congress, had in mind

in providing for centralized litigation.       Nor would the parties have expended the

significant resources in this MDL if the outcome would be one trial setting, a settlement

of that trial, and then a complete abandonment of the MDL.

      Thus, while Plaintiffs support the concept of selective remands, and agree that

the local courts can efficiently address local issues such as damages and jurisdiction-

specific discovery, we respectfully disagree that all cases should be remanded

immediately. Rather, it is more efficient for cases to remain in the MDL to finish

common discovery and decide motions more efficiently handled by this Court.

      This is so for at least three reasons.

      First, keeping cases in the MDL until common discovery and rulings are

complete ensures that this Court makes the key decisions with which it was charged by

the JPML. See In re Nat'l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378–80 (U.S.

Jud. Pan. Mult. Lit. 2017) (citing the “efficiencies to be gained by centralization,”

concluding that “centralization will substantially reduce the risk of duplicative

discovery, minimize the possibility of inconsistent pretrial obligations, and prevent

conflicting rulings on pretrial motions,” while also allowing “a single transferee judge

to coordinate with numerous cases pending in state courts,” and expressing confidence

that this court “will steer this litigation on a prudent course”). Premature remand will


                                               5
 Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 6 of 10. PageID #: 429865




likely result in inefficiencies, duplication of effort, inconsistent rulings with respect to

liability and discovery, and inconsistent case management.

       Second, early remand of all cases will likely delay progress by returning to the

starting line with judges new to this litigation who will, of course, require time to

familiarize themselves with a case of this magnitude, and who may take different views

of the parties’ obligations under the law and federal rules. With this efficient approach,

local courts will still have ample opportunity to take over case-specific issues that may

vary depending on the claims and jurisdiction.

       Third, although Defendants contend that the fundamental issues in this case have

already been decided, and that what remains is local discovery that can best be handled

by local district courts. In fact, common discovery and common legal issues that should

be resolved centrally by this Court remain. These include:

       Discovery and substantive motions relating to the dispensing of opioids. These issues

were purposefully deferred from CT1. The DEA has recognized that pharmacies are the

last line of defense against the diversion of controlled substances. Yet this Court has not

yet had the opportunity to determine what duties federal and state law impose on the

Pharmacy Defendants to prevent diversion and whether these Defendants can be held

responsible for their role in facilitating the massive and deadly distribution of pills into

communities across the country.

       Discovery and case development with respect to additional categories of defendants not

developed in CT1.      The CT2 cases include pharmaceutical benefit management

companies, such as Express Scripts, Inc., Caremark Rx, LLC, and OptumRx, Inc., which

set policies governing the coverage and use of opioids that contributed to and/or failed

to limit the opioid epidemic. The Third Amended Complaint filed by Cabell County


                                             6
    Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 7 of 10. PageID #: 429866




and the City of Huntington (“TAC”) also names defendants that marketed only generic

opioids,6 teeing up additional issues regarding their potential liability.7 Further, the

TAC also named Noramco, which was included, but not the subject of discovery, in

CT1. Plaintiffs allege that Noramco supplied the raw opioids (or active pharmaceutical

ingredient (“API”)) for much of the opioid drugs manufactured and sold in the United

States.    Issues regarding the appropriate discovery and potential liability of these

parties still require resolution, and are common to and will guide proceedings in other

cases in this MDL.

          Other centralized discovery. While substantial discovery was conducted in CT1,

Defendants are incorrect in suggesting that non-local discovery was completed. As

noted above, discovery relating to the additional defendants and to dispensing conduct

and claims was not done. Nor have so-called “apex” officers and directors been subject

to discovery. With the benefit of the parties’ experience in CT1, there also needs to be

further consideration of the appropriate geographic and temporal scope of discovery,

relevant to all MDL cases, an issue that is currently being briefed before Special Master

Cohen.8

6
  This is distinct from Defendants Allergan, Teva, and Mallinckrodt, which manufactured and
marketed both generic and branded opioids, and whose deceptive branded and unbranded
marketing is alleged to have benefited the sales of the all of their opioid products. See, e.g.,
Opinion and Order Denying Mallinckrodt’s Motion for Partial Summary Judgment, Doc. 2563
(rejecting arguments that plaintiffs lacked evidence “to support their fraudulent marketing
claims regarding [Mallinckrodt’s] sales of generic opioids”); Opinion and Order Denying Teva
and Actavis Generic Defendants’ Motion for Summary Judgment, Doc. 25464.
7Magistrate Judge Ruiz and this Court had the opportunity to consider motions to dismiss by
certain of these defendants in actions by The Muscogee (Creek) Nation and The Blackfeet Tribe
of the Blackfeet Indian Reservation, see Report and Recommendation, Doc. 1499; Report and
Recommendation, Doc. 1500; Opinion and Order, Doc. 1680.
8Defendants only produced in CT1 certain data focused on those Plaintiffs’ jurisdictions. Going
forward, Plaintiffs submit that discovery should be expanded to all jurisdictions in which
(footnote continues on next page)
                                               7
 Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 8 of 10. PageID #: 429867




       Additionally, even now, Defendants are producing documents pertinent to

common issues. The parties also continue to address matters such Cardinal’s and

AmerisourceBergen’s overbroad privilege claims, which will remain at issue in and

relevant to other actions.

       Once these issues common to all, or most, of the cases in the MDL are resolved,

then district court judges can navigate discovery specific to their jurisdictions, such as

damages or abatement issues.

       In order to ensure that bellwether trials can serve their function to allow the

parties and the Court to gather information about the range of likely outcomes at trial,

this Court should adopt a discovery plan to prepare multiple cases for remand. When

only a single case is prepared, the benefits of a bellwether trial may be undermined by

an individual settlement that neither provides the important guidance of a trial verdict

nor produces a global settlement. Preparation of multiple cases for trial can avoid this

issue by ensuring that there will be other cases ready to proceed to trial if any particular

bellwether case is resolved on an individual basis.        A coordinated discovery plan will

ensure both that multiple cases are ready for trial and also that simultaneous

preparation does not become unmanageable, as could easily be the case if multiple

cases were remanded without an overarching plan and common supervision.

       To this end, Plaintiffs propose that the Court enter a Case Management Order

with prompt, staged deadlines allowing for discovery and motion practice in CT2, and

in the various cases selected by the parties and the Court for selective remand once

common discovery and rulings are complete. Even after these cases are remanded to


federal claims have been filed. This will permit Plaintiffs to prepare for trial or resolution even
as other cases move forward, promoting greater efficiency and transparency, at minimal
additional burden to Defendants.


                                                8
 Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 9 of 10. PageID #: 429868




another court, the special masters appointed by this court should be made available to

travel with the cases to facilitate expeditious and consistent rulings.

         The fundamental responsibility to have discovery common to all cases done lies

with this Court. The Court and the Special Masters have spent enormous time and

effort to learn and rule on what is relevant for CT1 and now should implement that

knowledge for all MDL cases.

         Finally, Plaintiffs note that this Court began this MDL with an admonition that

the gravity of the opioid epidemic required this Court’s urgent action toward settlement

or trial. With much of the foundational work behind the Court and the parties, it is

equally imperative—and even more achievable—to move cases to trial in the first and

second quarters of 2020. Otherwise, the role of this Court in managing the MDL

towards a fair and equitable resolution may be overtaken.


Dated:         November 12, 2019

                                          Respectfully submitted,

                                          s/Paul J. Hanly, Jr.
                                          Paul J. Hanly, Jr.
                                          SIMMONS HANLY CONROY
                                          112 Madison Avenue, 7th Floor
                                          New York, NY 10016
                                          (212) 784-6400
                                          (212) 213-5949 (fax)
                                          phanly@simmonsfirm.com

                                          s/ Joseph F. Rice
                                          Joseph F. Rice
                                          MOTLEY RICE
                                          28 Bridgeside Blvd.
                                          Mt. Pleasant, SC 29464
                                          (843) 216-9000
                                          (843) 216-9290 (Fax)
                                          jrice@motleyrice.com

                                             9
Case: 1:17-md-02804-DAP Doc #: 2921 Filed: 11/12/19 10 of 10. PageID #: 429869




                                      Paul T. Farrell, Jr., Esq.
                                      GREENE KETCHUM, LLP
                                      419 Eleventh Street
                                      Huntington, WV 25701
                                      (304) 525-9115
                                      (800) 479-0053
                                      (304) 529-3284 (Fax)
                                      paul@greeneketchum.com

                                      Plaintiffs’ Co-Lead Counsel

                                      s/ Peter H. Weinberger
                                      Peter H. Weinberger (0022076)
                                      SPANGENBERG SHIBLEY & LIBER
                                      1001 Lakeside Avenue East, Suite 1700
                                      Cleveland, OH 44114
                                      (216) 696-3232
                                      (216) 696-3924 (Fax)
                                      pweinberger@spanglaw.com

                                      Plaintiffs’ Liaison Counsel


                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 12th day of November, 2019, I electronically

filed the foregoing with the Clerk of Court by using the CM/ECF System. Copies will

be served upon counsel of record by, and may be obtained through, the Court CM/ECF

Systems.

                                                     s/ Peter H. Weinberger
                                                     Peter H. Weinberger




                                        10
